Citation Nr: 0636869	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  01-07 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to May 
1977.

This matter was last before the Board of Veterans' Appeals 
("Board") in November 2005 on appeal from a May 2001 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Little Rock, Arkansas.  The May 
2001 RO decision denied a claim of service connection for 
major depressive disorder.  The Board remanded the claim to 
obtain clarification of an August 2004 VA medical examination 
report and to obtain additional medical records identified by 
the veteran.

In June 2002, the veteran presented oral testimony at a 
hearing before a Veterans Law Judge who is no longer employed 
at the Board.  The veteran was informed of his right to 
another hearing, but in his October 2006 reply he indicated 
that he did not want another hearing. 


FINDING OF FACT

An acquired psychiatric disorder, to include a major 
depressive disorder, was not incurred in or aggravated as a 
result of the veteran's military service, nor may it be 
presumed to have been so incurred or aggravated.


CONCLUSION OF LAW

The criteria to establish service connection for an acquired 
psychiatric disorder, to include a major depressive disorder, 
are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f), 4.125 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he was expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim.  This notification was satisfied 
by way of letters from the RO to the veteran dated in August 
2003, March 2005 and November 2005.

The August 2003, March 2005, and November 2005 letters fully 
provided notice of the evidence required to substantiate 
claims for service connection and whose responsibility it was 
to obtain such evidence.  The letters provided the veteran 
with examples of evidence necessary to support his claim 
including dates and places of medical treatment.  Medical 
authorizations were provided so VA could assist in obtaining 
private medical records.  The August 2003, March 2005 and 
November 2005 letters advised the veteran of the evidence in 
the claims file, of VA's duty to obtain relevant federal 
records and that VA would make reasonable efforts to obtain 
private records.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information prior to its initial 
denial of the claim, because the claim of service connection 
is being denied, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection are not relevant.  Proceeding with this matter in 
its procedural posture would not therefore inure to the 
veteran's prejudice.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA obtained 
service medical records ("SMRs") and requested that the 
veteran either submit his available private medical records 
or authorize VA to obtain those records on his behalf.  The 
veteran identified treatment at the Little Rock, Arkansas VA 
Medical Center ("VAMC") beginning in January 2000 and such 
treatment records were obtained and reviewed.  A request was 
made to the Little Rock Air Force Base hospital; however, in 
October 2004, the hospital reported there were no available 
records for the veteran.  Private treatment reports were also 
obtained and reviewed from St. Bernard Behavioral Healthcare 
in Jonesboro, Arkansas where the veteran reported treatment 
beginning in October 1999.  Although the veteran reported 
private treatment at Professional Counseling Associates from 
the mid to late-1970s, a request to the facility resulted in 
a response stating there was no record of treatment for the 
veteran.  Finally, VA obtained and reviewed complete Social 
Security Administration records to include an April 2002 
Administrative Law Judge decision.  The veteran has not 
alleged that there are any other obtainable outstanding 
service medical or other medical records with regard to the 
claim.  Thus, given this effort, VA's duty to assist the 
veteran in obtaining records in connection with the instant 
appeal has been fulfilled.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  Accordingly, the 
veteran was afforded VA Compensation and Pension Exams 
("VAEs") in May 2001 and August 2004 to determine the 
nature and etiology of any acquired psychiatric disability.  
Further clarification of the August 2004 VAE was ordered and 
completed in February 2006.  Further examination or opinion 
is not needed on the claim because sufficient evidence is of 
record.

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Merits of the Claim

The veteran argues that he incurred an acquired psychiatric 
disorder during active military service.  There is no 
competent medical opinion of record linking the veteran's 
diagnosed major depressive disorder with his military 
service, and the claim will be denied.  

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999). 

Also for consideration in this matter are the provisions of 
38 C.F.R. § 3.303(b) pertaining to chronicity of a disorder 
or continuity of symptoms.  Under 38 C.F.R. § 3.303(b), a 
veteran may utilize "the chronic disease shown as such in 
service" provision when the evidence demonstrates: (1) that 
the veteran had a chronic disease in service, or during an 
applicable presumptive period; and, (2) that the veteran 
presently has the same condition.  With respect to the first 
element there are two questions; (a) is medical evidence 
needed to demonstrate the existence in service or in the 
presumption period of such a chronic disease, or will lay 
evidence suffice; and, (b) must such evidence be 
contemporaneous with the time period to which it refers, or 
can post-service or post-presumption-period evidence address 
existence in service.  Savage v. Gober, 10 Vet. App. 488 
(1997)

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (Medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet).

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption-period may suffice.  It has been noted that the 
language of the regulation (i.e., "first shown as a clear-
cut clinical entity, at some later date") appears to 
contemplate the use of post-service or post-presumption-
period evidence of in-service or presumption-period disease.  
Further, to the extent that the language of the regulation is 
ambiguous, "interpretive doubt is to be construed in the 
veteran's favor."  Savage, supra, citing Brown v. Gardner, 
513 U.S. 115, 117-18 (1994).

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, supra.

The veteran asserts that he incurred a psychiatric disorder 
in, or as a result of active military service.  Although the 
record indicates post-service diagnoses of major depressive 
disorder, there is no competent medical evidence linking the 
major depressive disorder to such military service.  The 
Board finds that the preponderance of the evidence is against 
the claim of service connection and the appeal will be 
denied.

There is no record evidence of a psychiatric disorder during 
service or within one year of the veteran's separation from 
service.  Although there are entries in the veteran's service 
medical records ("SMRs") regarding a marriage counseling 
session in March 1974, a treatment note dated April 1974 
stated the couple decided not to continue counseling.  No 
diagnosis of an acquired psychiatric condition was made, to 
include major depressive disorder.  Both the veteran's 
entrance and separation examinations are negative for any 
psychiatric condition-specifically, the veteran's military 
separation examination is negative for any notations of 
psychiatric problems.  In fact, at the time of his separation 
from active duty, the veteran's PULHES profile was noted to 
indicate that he was in a "high level of fitness" as to his 
psychological capacities: 

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 [high level of fitness] to 4 [a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service].).  Accordingly, a 
grant of service connection on a direct basis is not 
warranted.  

While the veteran's spouse has proffered statements 
indicating the veteran was depressed and suicidal after 
service, a manifestation not present at the time he entered 
military service, there is no evidence detailing such 
behavior or otherwise capable of further research.  To the 
extent that the veteran's spouse may believe that such 
behavior indicated the onset of a psychiatric disorder, her 
theory regarding this linkage is not competent evidence.  It 
is well-established that laypersons are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Although the veteran reported treatment from the mid-to late 
1970s with Professional Counseling Associates for his 
psychiatric condition, VA received a response from the 
provider indicating that no records exist for the veteran.  
In fact, the first record of post-service treatment for 
psychiatric symptoms is dated September 1999, over 20 years 
after the veteran was discharged from active military duty.  
No examiner, with a comprehensive review of the record, has 
linked the veteran's current diagnosis of major depressive 
disorder with any incident of military service.

In fact, the veteran's own statements to treating physicians 
belie his claim regarding the onset of his symptoms.  During 
a May 2001 VA examination, the veteran reported that his 
depression had started "a long time ago, perhaps more than 
10 years."  He did not report, or even suggest, its 
inception during his military service.  A September 2001 
Mental Status and Evaluation of Adaptive Function Report for 
the State of Arkansas Disability Determination for Social 
Security Administration states the veteran reported the onset 
of his problems in approximately 1993 when his mother died.  
In November 2001 treatment note from the Little Rock VAMC 
describes the veteran as suicidal.  The veteran reported 
auditory hallucinations of spirits from hell for two weeks 
along with visual hallucinations of burning spirits.  Voices 
were purportedly telling the veteran to kill himself and go 
to hell where they told him his son was.  He reported his son 
had committed suicide in July 2000.  The entry also notes the 
veteran's stressors as fighting with his wife and having to 
see his ex-daughter-in-law over the holidays.  He again 
indicated he was first hospitalized for depression in 1999.  

The veteran underwent a VA examination in August 2004 wherein 
the examiner concluded the etiology of the veteran's 
depression is unclear.  The examiner stated that while the 
veteran attributes his depression to his time in the 
military, his reasons do not appear to relate to his current 
depression.  Based on his review of veteran's C-File, the 
examiner stated that there was not enough evidence to state 
whether the veteran displayed depression in the military.

In compliance with the Board's November 2005 remand, a VA 
medical professional reviewed the veteran's claims folder in 
February 2006 and provided an addendum to the August 2004 VA 
exam further stating that the etiology of the veteran's 
depression is unclear.  The examiner described the veteran's 
history of depression as vague and again concluded that 
relating it to his military service would be speculative.  

For the Board to conclude that the veteran's disorder had its 
origin during military service in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2006); Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  It has been observed that statements from doctors 
which are inconclusive as to the origin of a disease can not 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  Because there is no competent 
medical evidence definitively linking the veteran's diagnosis 
to his military service, the Board is not permitted to draw 
its own conclusions regarding the origin of the veteran's 
disease.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disability.


ORDER

Service connection for an acquired psychiatric disorder, to 
include major depressive disorder, is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


